Title: From George Washington to William Heath, 6 June 1783
From: Washington, George
To: Heath, William


                  
                     Sir
                     Head Quarters June 6. 1783
                  
                  Before I make a reply to the Subject of the Address of the Generals and Officers Commanding the Regiments and Corps of this Army presented by yourself yesterday I intreat that those Gentlemen will accept my warmest acknowledgements for the confidence they have been pleased to repose in me, they may be assured it shall never be abused—and I beg they will be persuaded that as no man can possibly be better acquainted than I am with the past merits and services of the Army, so no one can possibly be more strongly impressed with their present ineligible situation, feel a keener sensibility at their distresses, or more ardently desire to alleviate or remove them—but it would be unnecessary perhaps to enter into a detail of what I have done, & what I am still attempting to do in order to assist in the accomplishment of this interesting purpose—let it be sufficient to observe, I do not yet despair of success; for I am perfectly convinced that the States cannot without involving themselves in National bank ruptcy & ruin refuse to comply with the Requisitions of Congress: who, it must be acknowledged, have done every thing in their power to obtain ample and compleat Justice for the Army, and whose great object in the present measure undoubtedly was, by a Reduction of expence to enable the Financier to make the three months Payment to the Army, which on all hands has been agreed to be absolutely & indispensibly necessary—to explain this Matter. I beg leave to insert an extract of a Letter from the Superintendant of Finance dated the 29 Ulto.
                  "It is now above a Month since the Committee conferred with me on that Subject, and I then told them no Payment could be made to the Army but by means of a Paper Anticipation and unless our Expenditures were immediately and considerably reduced even that could not be done—Our Expenditures have nevertheless been continued and our Revenues lessen the States growing daily more and more remiss in their Collections, the Consequence is that I cannot make Payment in the manner first intended the Notes issued for this purpose would have been payable at two four and Six Months from the date, but at present they will be all at Six Months and even that will soon become impracticable unless our Expences be immediately curtailed.
                  I shall cause such Notes to be issued for the three Months Pay to the Army and I must intreat, Sir, that every influence be used with the States to absorb them together with my other engagements by Taxation."
                  Three days ago a messenger was dispatched by me to urge the necessity of forwarding these Notes with the greatest possible expedition.
                  Under this State of circumstances I need scarcely add, that the expence of every day in feeding the whole Army will add very considerably to the inability of the public to discharge the debts already incurred, at least for a considerable time to come.
                  Altho’ the Officers of the Army very well know my official situation, that I am only a servant of the Public and that it is not for me to dispense with Orders which it is my duty to carry into execution, Yet as furloughs in all Services are considered as a Matter of indulgence & not of compulsion, as Congress I am persuaded entertain the best disposition towards the Army, and as I apprehend in a very short time the two principal Articles of complaint will be removed—until the further pleasure of Congress can be known I shall not hesitate to comply with the wishes of the Army under these reservations only, that Officers sufficient to conduct the Men who choose to receive furloughs will attend them either on furlough or by detachment, the propriety & necessity of this measure must be obvious to all, it need not therefore be enforced—And with regard to the Non Commisd Officers & Privates such as from a peculiarity of circumstances wish not to receive furloughs at this time will give in their names by 12 o’Clock tomorrow to the Commanding Officers of their Regiments that on a Report to the Adjutant General an equal number of Men engaged for three Years may be furloughed which will make the saving of expence exactly the same to the public.
                  I cannot but hope the Notes will soon arrive & that the settlement of accounts may be completed by the assistance of the Pay Masters in a very few days, in the mean time I shall have the honor of laying the sentiments of the Generals & Officers Commanding Regiments and Corps before Congress—they are expressed in such a decent candid & effecting manner that I am certain every mark of attention will be paid to them.  I have the honor to be with the highest esteem & regard Sir Your very Obedt Servt
                  
                     Go: Washington
                     
                  
               